internal_revenue_service number release date index number ---------------- ---------------------------------------------------------- ---------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ---------------- telephone number -------------------- refer reply to cc intl b05 plr-119999-14 date date ------------------- ----------------------------------------------- ------ ---------------- ---------------------------------------------- a cfc country a parent us sub company a --------------------------------------- x y z agency month y b ---------- -------- -------- ----------------------------------------------------- ------------------ ---- dear ------------ in a letter dated a you requested rulings allowing cfc to use certain foreign statement insurance reserves in computing its taxable_income on grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 specifically you requested permission to use the underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves for life and annuity_contracts reported by cfc on its country a annual report the underwriting reserves loss_reserves and premiums_paid in advance reserves for noncancellable and guaranteed renewable accident and health contracts reported by cfc on its country a annual report and the underwriting reserves and loss_reserves and associated asset basis attributable to cfc’s separate_accounts as reported on its country a annual report plr-119999-14 the rulings given in this letter are based on facts and representations submitted by parent and cfc and accompanied by a statement executed under penalty of perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged through its subsidiaries in various lines of business which primarily include life_insurance accident_and_health_insurance credit insurance annuities and endowment and retirement and savings products parent directly and indirectly owns all the stock of us sub parent and us sub own x and y of the stock of company a company a owns z of cfc cfc was formed under the laws of country a and is engaged in the life_insurance business in country a cfc is a controlled_foreign_corporation as defined in sec_957 country a regulates any insurance_business conducted in country a through its insurance laws and regulations a government agency the agency is responsible for enforcing insurance laws and regulations in country a an insurance_company must obtain a license from the agency to conduct an insurance_business in country a cfc is licensed by the agency to sell life_insurance and annuity_contracts to residents of country a and is subject_to regulation by the agency as a life_insurance_company cfc is not engaged in any insurance_business outside of country a cfc derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 cfc is prohibited by country a from carrying on non-life insurance businesses other than certain activities which are incidental to the life_insurance business parent has represented that cfc would be subject_to tax under subchapter_l if it were a domestic_corporation as part of its insurance_business cfc issues health and personal accident insurance contracts that are noncancellable or guaranteed renewable cancellable or are riders to a life_insurance_contract cfc also issues separate account-type variable life_insurance and annuity_contracts which are separately identified and maintained and supported by separately identifiable pools of assets the assets in such pools are marked to market for local regulatory reporting purposes and the associated reserves follow movements in the value of assets with limited exceptions for country a tax and insurance regulatory purposes cfc is required to make asset basis and reserve- related adjustments to its separate_accounts additionally cfc issues life_annuities and individual life and savings product policies in country a plr-119999-14 as required by country a’s insurance laws and regulations cfc files an annual report and financial statements with the agency the annual report of cfc is audited by an outside accounting auditor in addition to the company’s auditor the accounting_records of cfc that form the basis for preparing the annual report are subject_to inspection by the agency at any time the annual report of cfc is made available to the public cfc’s annual report is used for financial purposes in addition to regulatory purposes such as for credit rating purposes month y is the official year-end for life_insurance_companies operating in country a to comply with country a’s insurance laws and regulations cfc must establish and maintain certain reserves for obligations to holders of their life_insurance and annuity_contracts and must set forth the amount of such reserves on the annual report these reserves are underwriting reserves including reserves for variable_contracts loss_reserves policyholders’ dividend reserves and premium paid in advance reserves that cfc maintains in country a for life_insurance and annuity_contracts the rules for calculating these reserves are prescribed by insurance laws regulations and other agency guidance and are summarized below underwriting reserves must be held to secure the performance of obligations arising in the future from the life_insurance and annuity_contracts issued by cfc in country a underwriting reserves are comprised of insurance premium interpolated terminal reserves unearned_premium reserves and risk reserves the sum of insurance premium reserves and unearned_premium reserves referred to as the standard valuation reserve for life_insurance and annuity_contracts may not be less than the amount calculated in accordance with the designations of the agency concerning the reserve_method interest rate mortality rate and other coefficients the agency requires life_insurance_reserves to be determined as follows the prescribed reserve_method for life_insurance is identical to the commissioners reserve_valuation method crvm as defined in sec_807 a prescribed mortality_table must be used and the prescribed standard interest rate assumption is b the agency requires pension annuity reserves to be determined under the net_level_premium nlp method using prescribed mortality tables and interest rate assumptions currently cfc holds life_insurance_reserves using the crvm method pension annuity reserves determined using the nlp method and reserves for account value products which are equal to account value cfc also holds loss_reserves for outstanding claims including incurred but not reported claims under certain noncancellable and guaranteed renewable accident and health policies issued by cfc which cfc calculates using the company’s individual loss experience in accordance with rules and regulations prescribed by the agency policyholders’ dividend plr-119999-14 reserves which are reserves for dividends that have been declared and that have been credited or will be credited at the next policy anniversary date to policyholders and that have not been withdrawn by policyholders and premiums_paid in advance reserves which include any premium that has been paid but whose due_date falls in the following year cfc has appointed a qualified actuary to be involved in matters prescribed by the agency as actuarial matters including the method of calculating reserves the actuary has knowledge and experience concerning actuarial matters parent represents that cfc is not engaged in any insurance_business outside of country a and does not carry on non-life insurance_business any difference in the methods under country a law used to calculate the reserves related to an insurance_policy issued by cfc as compared to the methods used to calculate such reserves for the same insurance_policy under subchapter_l if cfc were a us insurance_company would not cause a material difference in the measurement of cfc’s income during the life of such policy and the foreign reserve_method used to calculate cfc’s underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves is not contrary to the rules and principles applicable to the calculation of reserves under subchapter_l as modified by sec_954 law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_952 and sec_953 defines the term_insurance income to include any income which is attributable to issuing or reinsuring of an insurance_or_annuity_contract and which would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company plr-119999-14 in general sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_953 and sec_954 do not define the terms life_insurance or annuity_contract or property casualty or health contract sec_953 generally provides that for purposes of sec_953 and sec_954 the determination of whether a contract issued by a cfc is a life_insurance or annuity_contract shall be made without regard to sec_7702 if such contract is regulated as a life_insurance or annuity_contract by the plr-119999-14 corporation’s home_country and no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person sec_816 of the internal_revenue_code the code defines life_insurance_company as an insurance_company which is engaged in the business of issuing life_insurance and annuity_contracts or noncancellable contracts of health and accident insurance if- its life_insurance_reserves plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves sec_816 defines the term life_insurance_reserves for purposes of part i of subchapter_l of the code as amounts a which are computed on the basis of recognized mortality or morbidity tables and assumed rates of interest and b which are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and noncancellable accident_and_health_insurance contracts including life_insurance or annuity_contracts combined with noncancellable accident_and_health_insurance involving at the time with respect to which the reserve is computed life accident or health contingencies sec_954 generally provides that income credited under a separate account-type contract is allocable only to such contract sec_817 provides that with respect to any variable_contract reserves are adjusted by subtracting therefrom an amount equal to the sum of the amounts added from time to time for the taxable_year to the reserves separately accounted for by reason of appreciation in value of assets whether or not the assets have been disposed of and plr-119999-14 by adding thereto an amount equal to the sum of the amounts subtracted from time to time for the taxable_year from such reserves by reason of depreciation in value of assets whether or not the assets have been disposed of under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation respectively to the extent the reserves or other items referred to in sec_817 are adjusted for purposes of part i of subchapter_l a life_insurance_company that issues variable_contracts shall separately account for the various income exclusion deduction asset reserve and other liability items properly attributed to such variable_contracts sec_817 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under code sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income code sec_954 was enacted by sec_614 of the job creation and worker assistance act of the staff of the joint_committee on taxation explains this provision as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes in seeking a ruling the plr-119999-14 taxpayer is required to provide the irs with necessary and appropriate information as to the method interest rate mortality and morbidity assumptions and other assumptions under the foreign reserve rules so that a comparison can be made to the reserve amount determined by applying the tax_reserve_method that would apply if the qualifying_insurance_company were subject_to tax under subchapter_l of the code with the modifications provided under present law for purposes of these exceptions the irs also may issue published guidance indicating its approval staff of the joint comm on taxation technical explanation of the job creation and worker assistance act of jcx-12-02 date analysis cfc is subject_to regulation as a life_insurance_company by country a cfc is licensed authorized and regulated by the agency which is the insurance regulatory body for country a to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of code sec_954 in country a cfc has represented that it derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 finally cfc is engaged in the life_insurance business and would be subject_to tax under subchapter_l if it was a domestic_corporation accordingly cfc is a qic cfc issues life_insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the u s cfc derives more than of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 such contracts are therefore exempt contracts within the meaning of sec_953 cfc uses the crvm method to determine its life_insurance_reserves and the nlp method to determine its pension annuity reserves because these methods are reasonable methods for computing reserves the foreign statement reserves are an appropriate means of measuring income within the meaning of sec_954 cfc issues noncancellable and guaranteed renewable contracts and riders to life_insurance contracts as part of its life_insurance business for country a tax and insurance regulatory purposes cfc computes the underwriting reserves loss_reserves and premiums_paid in advance reserves on these policies using a methodology similar to that used to compute life_insurance_reserves therefore the foreign statement plr-119999-14 underwriting reserves loss_reserves and premiums_paid in advance reserves for noncancellable and guaranteed renewable accident and health contracts are also an appropriate means of measuring income within the meaning of sec_954 cfc issued separate_account type contracts as part of its life_insurance business for country a insurance regulatory purposes cfc is required to mark-to- market its portfolio investment_assets held pursuant to its separate account-type contracts to adjust the basis of its marked portfolio investment_assets to fair_market_value and to adjust its underwriting reserves and loss_reserves to offset any gain loss attributable to the marked assets because these foreign statement insurance reserves are maintained under principles similar to sec_817 these reserves are also an appropriate means of measuring insurance_income within the meaning of sec_954 based on the information submitted and the representations made we rule as follows ruling sec_1 the foreign statement underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves maintained by cfc with respect to its exempt life_insurance or annuity_contracts are an appropriate means of measuring income within the meaning of sec_954 the foreign statement underwriting reserves loss_reserves and premiums_paid in advance reserves maintained by cfc for its exempt noncancellable and guaranteed renewable accident and health contracts are an appropriate means of measuring income within the meaning of sec_954 the foreign statement insurance reserves maintained by cfc with respect to its exempt separate_account contracts are an appropriate means of measuring income under sec_954 caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling this ruling will be subject_to revocation if any of the following circumstances occurs a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to cfc’s current reserving method procedural statements plr-119999-14 this ruling is directed to parent and cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter parent should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely steven musher associate chief_counsel international steven d jensen senior counsel branch international by cc
